Affirmed and Memorandum Opinion filed August 12, 2021.




                                       In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00975-CR

                   ARTHUR XAVIER GARCIA, Appellant

                                         V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 458th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-DCR-077068

                         MEMORANDUM OPINION

      In a single issue, appellant Arthur Xavier Garcia challenges his conviction
for aggravated assault because he argues that the evidence was insufficient to
prove beyond a reasonable doubt he used or exhibited a deadly weapon during the
commission of an assault. We affirm.

                              I.       BACKGROUND

      In March 2017, appellant took his young child to see a movie in a theater in
Stafford, Texas. He left his child alone in the movie theater to purchase an
alcoholic beverage in the lobby. When theater employees refused to serve
appellant because they believed him to be intoxicated, he became belligerent.
Theater manager Alwyn Edwards began speaking with appellant to deescalate the
situation. However, appellant only became more aggressive, and Edwards asked
appellant to leave the premises. When another manager called the police, appellant
returned to the theater to retrieve his young child. Edwards followed him because
he was concerned about appellant’s behavior. As they neared the theater where
appellant’s child was seated, appellant turned around and threatened, “you better
back up or I’ll stab you” and then “jerked” a knife toward Edwards. Appellant was
in Edwards’ face at the time. Though he never saw the knife, Edwards testified he
felt “the tip of the blade” of a knife against his stomach. Edwards stepped back and
appellant went into the theater and retrieved his young son. As he walked into the
theater, appellant told Edwards he had a gun and was going to “shoot the place
up.” The police arrived moments later as appellant was exiting the theater with his
son. The police found a folding pocketknife in appellant’s back pocket, though no
gun was found on his person.

      Appellant was charged with the second-degree felony of aggravated assault,
and pleaded not guilty. Tex. Penal Code Ann. § 22.02(a)(2), (b). After a jury trial,
the jury assessed appellant’s punishment at imprisonment for five years. Tex. Penal
Code Ann. § 12.33(a).

                                 II.    ANALYSIS

      Appellant contends that the evidence presented by the State was insufficient
to support his conviction. Because none of the witnesses saw appellant use or
exhibit a knife, he contends “[i]t is arguable from complainant’s testimony there
was no knife ever used or exhibited.” The State, relying on Edwards’s testimony,

                                         2
argues in response that there was legally-sufficient evidence to support the jury’s
finding that appellant was guilty of aggravated assault with a deadly weapon.

A.     Standard of review

       When determining if evidence is sufficient to sustain a conviction, we apply
the Jackson v. Virginia standard. See Brooks v. State, 323 S.W.3d 893, 912 (Tex.
Crim. App. 2010). This standard requires the appellate court to determine whether,
considering all the evidence in the light most favorable to the verdict and
reasonable inferences therefrom, a rational jury could have found the essential
elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 318–19 (1979); Brooks, 323 S.W.3d at 899. In doing so, we defer to the fact
finder’s credibility and weight determinations, because the fact finder is the sole
judge of the witnesses’ credibility and the weight to be given to their testimony.
See Jackson, 443 U.S. at 319; Brooks, 323 S.W.3d at 899. This standard recognizes
“the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to
weigh the evidence, and to draw reasonable inferences from basic facts to ultimate
facts.” Jackson, 443 U.S. at 319; see also Adames v. State, 353 S.W.3d 854, 860
(Tex. Crim. App. 2011).

       The essential elements of an offense are determined by state law. Byrd v.
State, 336 S.W.3d 242, 246 (Tex. Crim. App. 2011). We measure sufficiency to
support a conviction by comparing the evidence presented at trial to “the elements
of the offense as defined by the hypothetically correct jury charge for the case.”
Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). A hypothetically
correct jury charge reflects the governing law, the charging instrument, the State’s
burden of proof and theories of liability, and an adequate description of the offense
for the particular case. Id.



                                           3
B.     Application of law to facts

       We must decide whether the jury could have found beyond a reasonable
doubt that appellant committed aggravated assault. A person commits the offense
of assault if he:

             (1) intentionally, knowingly, or recklessly causes bodily injury
       to another, including the person’s spouse;
             (2) intentionally or knowingly threatens another with imminent
       bodily injury, including the person’s spouse; or
             (3) intentionally or knowingly causes physical contact with
       another when the person knows or should reasonably believe that the
       other will regard the contact as offensive or provocative.

Tex. Penal Code Ann. § 22.01(a). The assault becomes aggravated when the
person causes serious bodily injury to another or uses or exhibits a deadly weapon
during the commission of the assault. Tex. Penal Code Ann. § 22.02(a). A deadly
weapon is defined as:

             (A) a firearm or anything manifestly designed, made, or
       adapted for the purpose of inflicting death or serious bodily injury; or
             (B) anything that in the manner of its use or intended use is
       capable of causing death or serious bodily injury.

Tex. Penal Code Ann. § 1.07(a)(17). A knife is not a deadly weapon per se, but the
State may “prove a particular knife to be a deadly weapon by showing its size,
shape, and sharpness, the manner of its use or intended use, and its capacity to
produce death or serious bodily injury.” Blain v. State, 647 S.W.2d 293, 294 (Tex.
Crim. App. 1983).

       The hypothetically correct jury charge in this case required the jury to find
that (1) appellant committed an assault and (2) appellant used or exhibited a deadly
weapon during the commission of the assault. It is the second element of the
offense that is in contention on appeal—the requirement that appellant used or
                                          4
exhibited a deadly weapon in the commission of the assault. Because no witness
saw appellant use or exhibit a knife, he contends that the State did not meet its
burden of proving beyond a reasonable doubt that a knife was used or exhibited.

       The fact that no witness, including Edwards, saw the knife in appellant’s
hands is not determinative. There was circumstantial evidence at trial supporting
the finding that appellant used or exhibited a knife. See Moore v. State, 531 S.W.2d
140, 142 (Tex. Crim. App. 1976) (holding that circumstantial evidence was
sufficient to prove that pistol was used in aggravated robbery even though victim
never saw pistol); Hernandez v. State, 501 S.W.3d 264, 268 (Tex. App.—Fort
Worth 2016, pet. ref’d) (holding circumstantial evidence was sufficient when
witness testified she did not see knife, only something shiny, and knife was found
in defendant’s car shortly after he was pulled out of it); Regan v. State, 7 S.W.3d
813, 819–820 (Tex. App.–—Houston [14th Dist.] 1999, pet. ref’d) (holding
legally-sufficient   evidence       supported       defendant’s   conviction   even   when
complainant did not see weapon, weapon was unidentified, and complainant
received no scratches); see generally Hooper v. State, 214 S.W.3d 9, 13 (Tex.
Crim. App. 2007) (“Circumstantial evidence is as probative as direct evidence in
establishing the guilt of an actor, and circumstantial evidence alone can be
sufficient to establish guilt.”).

       Here, Edwards testified that as he followed appellant to the theater in which
appellant’s son was seated, appellant pulled a knife on him. He testified that
appellant told him “you better back up or I’ll stab you” and then “jerked” the knife
toward him twice. Though Edwards never saw the knife during the confrontation,
he believed appellant was about to stab him. He also testified that he felt the tip of
the knife against his stomach. After Edwards took a step back, appellant walked
into the theater unaccompanied to get his son. Edwards’s testimony that appellant

                                                5
pulled a knife on him was challenged on cross-examination, and the jury was
entitled to make credibility determinations and resolve any conflicts in the
evidence. See Williams v. State, 301 S.W.3d 675, 684 (Tex. Crim. App. 2009). At
the time, the other theater manager was behind Edwards on the telephone with the
police dispatch and did not see appellant use or exhibit the knife.

       The jury also heard from Officer Brasuell, one of the officers responding to
the scene. He testified that he performed a pat-down search of appellant. A
“flip-open pocket knife” was found in appellant’s pocket. Officer Brasuell testified
that based on his experience the knife he found on appellant was a deadly weapon,
capable of inflicting serious bodily injury. The jury was shown the knife found in
appellant’s pocket.

       Appellant further argues the evidence is insufficient because there was no
testimony explaining how the knife was placed back in his pocket.1 Though
appellant’s arguments are not clear in this regard; Edwards testified that after
appellant pulled a knife on him, he stepped back and appellant went into the theater
alone. Though the police arrived very shortly thereafter, there was a time period in
which appellant was unaccompanied. The jury could have determined that
appellant closed his knife and placed it in his pocket after he entered the theater to
retrieve his son.

       After viewing the evidence in the light most favorable to the verdict, we
conclude a rational jury could have found the essential elements of the crime
beyond a reasonable doubt, namely that appellant used or exhibited a deadly

       1
         Appellant’s brief states that there was no testimony of how “the pocket knife if used or
exhibited was placed back in complainant’s pocket.” However, the testimony at trial established
the knife was found in appellant’s pocket, not the complainant’s (Edwards’s) pocket. Therefore,
we will read appellant’s argument to assert there was no testimony explaining how the
pocketknife was placed back in appellant’s pocket.

                                               6
weapon in the commission of an assault. Therefore, we hold that legally-sufficient
evidence supports appellant’s conviction for aggravated assault. We overrule
appellant’s sole issue on appeal.

                                III.   CONCLUSION

         We affirm the judgment of the trial court as challenged on appeal.




                                       /s/       Charles A. Spain
                                                 Justice

Panel consists of Justices Bourliot, Zimmerer, and Spain.

Do Not Publish —Tex. R. App. P. 47.2(b).




                                             7